Citation Nr: 1506196	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  06-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound of the right hand prior to July 24, 2012.

2.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound of the right hand beginning July 24, 2012.

3.  Entitlement to an increased rating for degenerative arthritis of the right hand, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a shell fragment wound of the left wrist, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for the right hand scar associated with the shell fragment wound of the right hand.

6.  Entitlement to a compensable rating for the left wrist scar associated with the shell fragment wound of the left wrist prior to August 18, 2014.

7.  Entitlement to a rating in excess of 10 percent for the left wrist scar associated with the shell fragment wound of the left wrist beginning August 18, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Des Moines, Iowa.


FINDINGS OF FACT

1.  Prior to July 24, 2012, the Veteran's shell fragment wound of the right hand was manifested by pain and weakness, but not by ankylosis of any of the individual digits of the right hand or by symptoms consistent with severe incomplete paralysis, neuritis, or neuralgia of the median nerve.

2.  Since July 24, 2012, the Veteran's shell fragment wound of the right hand was manifested by severe impairment of function of the fingers, to include severe impairment of grip strength in the area of Muscle Group VIII.

3.  Degenerative arthritis of the right hand, first shown in the record on July 24, 2012, is manifested by pain and some limited motion, but not by ankylosis of any individual joints of the hand, or by a gap of more than two inches between the thumb pad and the fingers.

4.  The residuals of a shell fragment wound of the left wrist are not manifested by ankylosis of the wrist joint at any time, and prior to July 24, 2012, are not manifested by any more than moderate functional limitation on flexion of the wrist; from July 24, 2012, the Veteran experiences a moderately severe functional impact on flexion of the wrist, Muscle Group VII, as a result of his shell fragment wound to the left wrist. 

5.  Any scarring of the right hand associated with the shell fragment wound of the right hand is not symptomatic.

6.  The left wrist scar associated with the shell fragment wound of the left wrist was not symptomatic prior to August 18, 2014.

7.  The left wrist scar associated with the shell fragment wound of the left wrist, beginning August 18, 2014, is painful, but not otherwise symptomatic and does not impact the function of his wrist.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a shell fragment wound of the right hand prior to July 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5309-8515 (2014).

2.  The criteria for a 30 percent rating, and no more, beginning July 24, 2012, for residuals of a shell fragment wound of the right hand have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5308 (2014).

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5229 (2014).

4.  The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound of the left wrist prior to July 24, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2014).

5.  Effective July 24, 2012, the criteria for a 20 percent rating, and no more, for residuals of a shell fragment wound of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2014).

6.  The criteria for a compensable rating for the right hand scar associated with the shell fragment wound of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

7.  The criteria for a compensable rating for the left wrist scar associated with the shell fragment wound of the left wrist prior to August 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

8.  The criteria for a rating in excess of 10 percent for the left wrist scar associated with the shell fragment wound of the left wrist beginning August 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the Veteran's claims for increased ratings for shell fragment wounds to the right hand and left wrist, the RO's July 2004 and October 2007 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Additionally, the October 2007 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

As to the claims related to the ratings for degenerative arthritis of the right hand and scars of the right hand and left wrist, these claims are a "downstream" element of the RO's grant of the increased rating in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to an increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Such notice was provided in the July 2004 and October 2007 letters.  

For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also afforded VA examinations pertaining to each of his claims during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  These examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, October 2004, October 2009, July 2012, and August 2014 VA examinations related to the disabilities at issue.  While not all examinations were fully adequate, the Board remanded the matter for reexamination and at this time, as a whole, the body of evidence represented in the VA examination reports is indeed adequate for rating purposes.  The examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination);  Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the claims at hand, the Board has reviewed the claims file in its entirety, to include the many years of voluminous clinical records.  These records, however, do not provide the evaluation with particularity needed to rate the Veteran's right hand or left wrist disabilities or associated scars and degenerative arthritis.  The VA examination reports are, however, adequate for rating purposes and are discussed in detail below, as are the various lay statements of the Veteran.

Right Hand - Shell Fragment Wound

The Veteran is seeking an increased rating for his service-connected shell fragment wound to the right hand.  He was initially service connected for this disability by way of a November 1974 rating decision and a 10 percent rating was assigned.  He filed this claim for an increase by way of a statement received on June 22, 2004.  In November 2004, the RO issued a rating action awarding a 30 percent rating for the shell fragment wound of the right hand, effective June 22, 2004.  The Veteran perfected an appeal of the rating assigned.  In April 2013, during the pendency of the appeal, a rating decision was issued, which assigned a 20 percent rating for the shell fragment wound of the right hand, effective July 24, 2012, and assigned a separate 10 percent rating for degenerative arthritis of the right hand associated with the shell fragment wound, also effective July 24, 2012.  The Veteran is right hand dominant.  

As an initial matter, the RO correctly noted in the April 2013 rating decision that the Veteran's compensation payments were not reduced as a result of the rating reduction.  Therefore, the provisions at 38 C.F.R. § 3.105(e) are inapplicable.  In this regard, the Veteran's combined rating remained at 100 percent before and after the effective date of the reduction since November 30, 2001 and the "amount of compensation payable"' was not reduced.  See generally VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992) (38 C.F.R. § 3.105(e) does not apply to a proposed reduction in evaluation of individual disabilities where there is no reduction in the amount of compensation payable).  The Board will, therefore, consider whether a rating in excess of 30 percent is warranted prior to July 24, 2012, and whether a rating in excess of 20 percent is warranted since July 24, 2012, as well as whether a rating in excess of 10 percent is warranted for degenerative arthritis of the right hand. 

The Veteran's shell fragment wound of the right hand was rated as 30 percent disabling prior to July 24, 2012, under Diagnostic Code 5309-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  The 20 percent rating assigned from July 24, 2012, is under Diagnostic Code 5308.

Under Diagnostic Code 5309, Muscle Group IX ratings are based on limitation of motion, with a minimum rating of 10 percent.  In this case, the RO rated on the basis of neurological impairment rather than limitation of motion.  Nevertheless, the rating criteria pertaining to limitation of motion in the hand requires a showing of ankylosis for a rating in excess of either 30 percent or of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 - 5223.  As there is no suggestion in the record that any portion of the joints in the Veteran's right hand are ankylosed at any time, these rating criteria are not for application for either stages of the ratings on appeal.  Further, as the Veteran is currently in receipt of the maximum rating available for a limitation of motion of any individual joint of the hand, a higher rating under Diagnostic Codes 5228 to 5230 is also not warranted for either time period. 

Diagnostic Code 5308 pertains to Muscle Group VIII, extension of wrist, fingers and thumb.  The Veteran's 20 percent rating effective July 24, 2012, is under Diagnostic Code 5308.  Under that diagnostic code, a 30 percent rating is available for severe impairment of the dominant hand.  As the Veteran is currently in receipt of the maximum rating available for Muscle Group VIII prior to July 24, 2012, a higher rating under Diagnostic Code 5308 is also not warranted for that period.  However, for an increase from July 24, 2012, to the present, severe impairment must be shown. 

Diagnostic Code 5307 pertains to Muscle Group VII, flexion of the wrist and fingers.  Moderate disability warrants a 10 percent rating under Diagnostic Code 5307 for either the dominant or non-dominant extremity.  Moderately severe disability warrants a 20 percent rating for the non-dominant extremity, and a 30 percent rating for the dominant extremity.  Severe disability warrants a 30 percent rating for the non-dominant extremity and a 40 percent rating for the dominant extremity.  Thus, for an increase prior to July 24, 2012, the evidence would have to show severe impairment of function of Muscle Group VII, and for an increase since July 24, 2012, the impairment must be moderately severe.

As noted above, prior to July 24, 2012, the Veteran's service-connected right hand disorder is evaluated under a hyphenated code, which ultimately rates in accordance with neurological impairment.  Under Diagnostic Codes 8515, 8615, and 8715, in the case of complete paralysis, neuritis, or neuralgia of the median nerve, such that the hand is inclined to the ulnar side, the index and middle fingers are more extended than normal, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand (ape hand), pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, there is defective opposition and abduction of the thumb, at right angles to palm, flexion of the wrist is weakened, and there is pain with trophic disturbances, a 70 percent rating is available for the dominant hand, and a 60 percent rating is available for the minor hand.  For incomplete paralysis, neuritis, or neuralgia of the median nerve that is severe, a 50 percent rating is available for the dominant hand, and a 40 percent rating is available for the minor hand.  For incomplete paralysis, neuritis, or neuralgia of the median nerve that is moderate, a 30 percent rating is available for the dominant hand, and a 20 percent rating is available for the minor hand.  For incomplete paralysis, neuritis, or neuralgia of the median nerve that is mild, a 10 percent rating is available for either the dominant or minor hand.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715. Thus, the 30 percent rating under Diagnostic Code 8515 prior to July 24, 2012, contemplates incomplete paralysis of the median nerve that is moderate.  To warrant the next higher 50 percent rating, the evidence would have to demonstrate incomplete paralysis, neuritis, or neuralgia of the median nerve that is severe.  

Prior to July 24, 2012

In October 2004, shortly following the Veteran's June 2004 claim for an increase, he was afforded a VA examination.  The Veteran reported chronic, diffuse, constant, aching pain in his right hand at rest, with an increase in symptoms with ordinary daily activities, such as writing, shaking hands, or using a keyboard.  He also reported a loss of strength, and indicated that he drops things and breaks them.  The examiner reported that there was no inflammatory arthritis at that time.  Physical examination revealed atrophy of the thenar eminence and first dorsal web space of the right hand and of the right hypothenar eminence.  The examiner noted that the Veteran's hand shook as he squeezed the meter and that he was unable to squeeze the grip meter to a degree to trip the meter for recorded repetitions of grip.  The examiner also noted an "about 40%" weakness in the right pincer grasp and "about a 10%" weakness in the right finger adductor strength.  Symmetric weakness was noted in fist grip.  The Veteran could not complete the Phalen's Test, Reverse Phalen's Test, Tinnel's Sign, or Allen's Test due to pain and hypersensitivity.  The examiner observed full and symmetric active range of motion of all digits in the hand.  The examiner concluded that the Veteran had status post shell fragment wound of the right hand, with marked functional limitation due primarily to pain causing "reflex weakness."

At his June 2007 hearing before the Board, the Veteran reported the need to drive with his left hand due to the inability to grasp the steering wheel with the right hand.  He reported intermittent right hand pain that impacted his ability to write, open door, or use a screwdriver.  He also reported the inability to pick things up with his right hand.  He reported dropping the coffee pot and having difficulty writing.

The Veteran was next examined in October 2009.  At this time, the Veteran again reported weakness in his right hand, compared with the left, and reported that he continued to drop things and often had to use both hands to lift things.  He denied constant, dull, aching pain on examination, but confirmed intermittent sharp, stabbing pain.  He reported that he no longer engage in hobbies, such as hunting and fishing.  Physical examination revealed that the right hand is unable to function as an integral unit for grasping, and the finger tips lacked one centimeter from touching the palmar crease when making a fist.  The Veteran's grip was 3/5 strength, with fatigue and lack of endurance.  The examiner observed moderate atrophy of the thenar, hypothenar, and web space soft tissue.  No ankylosis was reported.  The examiner concluded that the Veteran had a fragment wound of the right hand, with functional impairment of limited motion, and additional functional impairment due to pain, fatigue, weakness, lack of endurance, or incoordination.

Again, for a rating in excess of 30 percent for the shell fragment wound of the right hand, the evidence must show either ankylosis, which is not present according to the medical evidence, or incomplete paralysis, neuritis, or neuralgia of the median nerve that is severe, or severe impairment of function of Muscle Group VII.  As noted above, the Veteran's right hand disability causes him functional limitation due to decreased grip strength and pain, but that limitation is encompassed within the 30 percent rating assigned.  There is no suggestion in the medical record of manifestations that can be likened to severe incomplete paralysis, neuritis, or neuralgia of the median nerve, and there is no suggestion in the record of severe impairment of the muscle groups involved.  The 2004 and 2009 reports show the ongoing issues such as decreased grip strength and a propensity to drop things.  Furthermore, there is no reference to interference with the median nerve in the record.  Thus, prior to July 24, 2012, the record is without evidence to establish that a rating in excess of the presently assigned 30 percent.  

The Board has also considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his right hand disability.  The Veteran's statements are competent evidence as to his symptoms as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's right hand disability has been provided by the medical personnel who have examined him at various times during the current appeal, considered his statements, and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right hand disability than his statements.

For the reasons stated above, the presently assigned 30 percent rating prior to July 24, 2012, for the right hand shell fragment wound is appropriate.  38 C.F.R. § 4.124a, Diagnostic Code 5309-8515.  The probative evidence does not establish that an increase is warranted.

Since July 24, 2012

On VA examination in July 2012, the Veteran's shell fragment wound history was noted as including wounds for which metallic fragments have remained.  The Veteran reported limited range of motion of both hands, all fingers and both wrists, which has decreased over the years, as has his strength.  The Veteran reported an inability to grip a bottle cap to twist it open, as well as a progressive worsening in his ability to write.  He also reported difficulty using tools that require grip strength.  He reported pain most of the time, with use causing increased pain and weakness.  Painful motion was noted with all digits of the right hand.  The gap between the thumb pad and the fingers was noted as less than one inch, with pain noted to begin at that gap of less than one inch.  A gap of one inch was also observed between all fingers and the proximal transverse crease of the palm, with pain at the area of the gap.  Functional limitations were noted as due to less movement than normal, weakened movement, incoordination, pain on movement and atrophy of disuse.  While limitations such as these were noted, including a worsening with repetition, there was no indication of ankylosis of any or all of the Veteran's individual digits of the right hand.  Muscle strength testing of right hand grip was 1/5, which is indicative of palpable or visible muscle contraction, but no joint movement.  The Veteran also underwent x-ray examination at this time, which revealed degenerative arthritis.  The examiner attributed the Veteran's symptoms of difficulty with grip strength and his pain to the degenerative arthritis present, which is discussed separately, below.

As the Veteran's symptoms were noted by the 2012 VA examiner as due to his initial injury and subsequent degenerative arthritis, the RO ordered a VA peripheral nerves examination in order to determine if there was, in fact, any peripheral nerve disability present.  On examination in March 2013, the VA examiner confirmed that there is no peripheral nerve condition present.  Electromyogram and nerve conduction velocity testing of the upper extremities were normal, with latency readings of the bilateral median nerves at the upper limits of normal.  The examiner confirmed that the Veteran had mild generalized and symmetric muscular atrophy present, but no peripheral nerve impairment.  Thus, the RO issued the April 2013 rating decision, assigning a 20 percent rating for the shell fragment wound disability under Diagnostic Code 5308, rather than the diagnostic code pertaining to peripheral nerve involvement, and a separate 10 percent rating for the degenerative joint disease.

Most recently, the Veteran underwent VA examination in August 2014.  The examiner again reviewed the Veteran's history of shell fragment wound in service, to include identification of the particular muscle groups involved.  The Veteran again reported pain that flares up and increases with lifting and opening objects, with increasing weakness over the prior three years.  The motion of all fingers was limited or painful, but the examiner indicated that there was no ankylosis.  Muscle strength testing of hand grip again resulted in a 1/5 rating, indicative of palpable or visible muscle contraction, but with no joint movement.  The Veteran reported that he completes all activities of daily living, including fixing food and doing dishes, but that he was unable to do the laundry or take out the garbage.  

Again, the evidence of record does not show that the Veteran's right hand disability was manifested by ankylosis of any of the individual digits of the hand at any time.  Thus, an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5216 - 5223, is not warranted.  For an increase under Diagnostic Code 5308, Muscle Group VIII, the function, extension of the wrist, fingers and thumb and abduction of the thumb, must be severely impaired.  Again, the pain and difficulty with grip was noted as due to degenerative joint disease, which is separately compensated and discussed below.  As to the muscle involvement, the 2012 VA examiner noted seemingly severe symptoms, such as muscle strength testing of right hand grip was 1/5, which is indicative of palpable or visible muscle contraction, but with no joint movement, as well as less movement than normal, weakened movement, incoordination, pain on movement and atrophy of disuse.  Muscle strength testing in August 2014 was consistent with that found in August 2012, as the right hand grip at 1/5.  The Board observes that this is indicative of a worsening since the October 2009 VA examination, during which it was reported that the Veteran's grip strength was 3/5 with fatiguing and lack of endurance.  Indeed, the VA examiner suggested that symptoms such as pain and weakness were due to the degenerative joint diseases, however objective findings document impairment of the muscle group involved with a severe impairment in grip strength.  While the pain and weakness are compensated under the rating criteria for degenerative arthritis, the Board finds that the medical evidence supports a rating of 30 percent, representing severe impairment of the right hand, Muscle Group VIII.  Because these are separate manifestations of this disability and do not overlap, this rating does not violate the rule against pyramiding.  38 C.F.R. § 4.14.  Further, the Board notes that the 30 percent rating assigned is the maximum rating allowable under Diagnostic Code 5308.

Left Wrist - Shell Fragment Wound

Service connection was initially awarded for the shell fragment wound of the left wrist by way of the February 1979 rating decision and a noncompensable rating was assigned.  In June 1996, a 10 percent rating was assigned.  He filed this claim for an increase by way of a statement received June 22, 2004.  The November 2004 rating decision under appeal confirmed and continued the 10 percent rating assigned.  The Veteran perfected an appeal.

The Veteran's shell fragment wound of the left wrist is rated based upon the limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5215 provides a single 10 percent schedular rating for limitation of motion of the wrist, both major and minor, where there is limitation of palmar flexion in line with the forearm or dorsiflexion less than 15 degrees.  For an increase, the evidence must establish favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, which warrants a 30 percent rating for the dominant wrist and a 20 percent rating for the non-dominant wrist.  Thus, the question at hand is whether there is any showing of ankylosis in the left wrist during the pendency of this claim and appeal.  Further, as the matter is of shell fragment wound with muscle involvement, an increase may also be warranted under 38 C.F.R. § 4.73, Diagnostic Code 5307, which rates impairment of function of the flexion of the wrist of the non-dominant hand as noncompensable for slight, 10 percent disabling for moderate, 20 percent disabling for moderately severe, and 30 percent disabling for severe.  Thus, for an increase in this case, the evidence must show at least moderately severe impairment of Muscle Group VII.

On VA examination in October 2004, shortly following his claim for an increase, the Veteran reported steady, dull, aching pain over the dorsum of the left wrist, which was aggravated by ordinary daily activities, such as using a screwdriver or playing foosball with his wife.  The examiner confirmed that there existed no inflammatory arthritis.  Physical examination revealed mild tenderness to palpation of the dorsal and radial side of the left wrist.  Range of motion of the left wrist was 

limited to 43 degrees palmar flexion and 43 degrees dorsiflexion.  There was a tremor in both hands throughout most degrees of motion.  There was no visible or palpable deformity, warmth, redness, crepitus or effusion of the wrist, and the strength was noted as 5/5 for flexion, extension, and radial and ulnar deviation.  Ankylosis was not present.  The examiner concluded that the Veteran had status post shell fragment wound of the left wrist, with mild functional limitation due primarily to loss of motion.

Following the hearing before the Board, the Veteran was again examined in October 2009.  At this time, he reported occasional sharp pain in the wrist, at which time he had to stop what he was doing and wait about five minutes for it to resolve.  He reported this occurred once per day.  As to weakness, the Veteran reported needing two hands to do things, such as grab a gallon of milk, and he continued reporting dropping things.  He denied locking, effusion, or swelling in the wrist.  The Veteran denied flare-ups per se, but indicated episodes of a few minutes of pain, four to five times per week, alleviated by rest.  The Veteran confirmed that he had no hospitalizations, surgery or other injury.  The Veteran reported that while driving, he had to switch hands every fifteen to twenty minutes, as both become tired.  Physical examination revealed a palpable cyst-like mass on the dorsum of the left wrist, with moderate tenderness on palpation of the entire wrist, but no warmth, erythema, or effusion.  Active range of motion was to 15 degrees of palmar flexion, with pain starting at 5 degrees.  Dorsiflexion was to 20 degrees, with pain starting at 5 degrees.  There was no change with repetitive testing and no ankylosis was observed.  The examiner concluded that the Veteran had a left wrist fragment wound, with chronic pain and limited and painful range of motion.  Functional impairment was noted as limited motion, with additional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination. 

On VA examination in July 2012, the Veteran reported ongoing pain, increasing with use, as well as limited motion, decreasing with use.  Left wrist palmar flexion and dorsiflexion both ended at 20 degrees with pain starting at 0 degrees.  The examiner noted that the Veteran was unable to perform repetitive-use testing due to increased pain with repetitive motion.  Functional loss was reported as less 

movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and atrophy of disuse.  The Veteran did not have ankylosis of the joint.  Early degenerative changes were noted on x-ray examination of the left wrist at the trapezium first metacarpal articulation and also the distal radial ulnar joint and radiocarpal joint.  Further, in July 2012, a muscle examination noted the Veteran's history of a penetrating muscle injury, effecting Muscle Groups VIII and IX.  Muscle group VIII pertains to the hand and is discussed above.  As for Muscle Group IX, it is rated based upon limitation of motion, with a minimum 10 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Again, for an increase based upon limited motion of the wrist, ankylosis must be shown.  The examiner noted no known fascial defects, but that the muscle injury affected muscle substance or function by some impairment of muscle tonus and some loss of muscle substance, along with visible or measurable atrophy.  The examiner also reported loss of power, weakness, and lower threshold of fatigue at Muscle Groups VII and IX that is noted as consistent at a more severe level.  Fatigue-pain, impairment of coordination and uncertainty of movement was noted as consistent.  Wrist extension, Muscle Group VIII, muscle strength, as well as wrist flexion, Muscle Group VII, were noted as 1/5, indicative of visible muscle movement, but no joint movement.  The examiner noted that there was no functional impairment due to the muscle condition such that there remained no effective function, other than that which would be equally served by amputation with prosthesis.

On VA examination in August 2014, the Veteran again reported pain in his left wrist, which increased with movement.  He indicated that he completed activities of daily living, but was unable to do the laundry or take out the trash, and had limits on lifting and carrying objects or opening objects when it required a bending of the left wrist.  Physical examination revealed pain on palpation of the wrist.  Range of motion testing revealed palmar flexion ending at 35 degrees, with pain beginning at 5 degrees.  Dorsiflexion ends at 20 degrees, with pain at 5 degrees.  The range of motion did not change with repetitive use testing.  The examiner indicated that functional loss of the left wrist included less movement than normal, weakened movement, incoordination, pain on movement and swelling.  Muscle strength testing of the wrist flexion and extension was 1/5, which indicates palpable or visible muscle contraction, but no joint movement.  The examiner confirmed that there was no ankylosis in the wrist joint.

To summarize, at no time since the Veteran's 2004 claim for an increase has the evidence shown ankylosis of the left wrist joint.  As such, an increased rating under Diagnostic Code 5214 based upon limitation of motion is not warranted.  The Veteran's 10 percent rating compensates contemplates limited motion.  The question remains whether impairment of flexion of the wrist can be characterized as moderately severe or severe to support an increase under Diagnostic Code 5307.  The 2004 VA examination noted strength as 5/5 for flexion and indicated that the impairment present was primarily due to limitation of motion.  The 2009 examination report discussed the Veteran's painful and limited motion, but did not thoroughly discuss muscle involvement.  On VA examination in July 2012, the examiner reported that the muscle injury affected muscle substance or function by some impairment of muscle tonus and some loss of muscle substance, along with visible or measurable atrophy.  The examiner also reported loss of power, weakness, and lower threshold of fatigue at Muscle Group VII, which was noted as "consistent at a more severe level."  Further, testing of wrist flexion, Muscle Group VII, was noted as 1/5, indicative of visible muscle movement, but no joint movement.  The examiner did not definitively define the nature of the disability as severe, but indeed characterized it as "at a more severe level."  The objective evidence on examination also clearly denotes an increase in severity since the prior examinations, to include decreased wrist flexion on examination of the pertinent muscle group, as well as "some loss of muscle substance, along with visible or measurable atrophy."  Thus, the Board finds that, while the evidence does not necessarily indicate an all-around severe level of disability, the evidence of record as of July 24, 2012, is indicative of a moderately severe level of disability, such that a 20 percent rating is warranted under Diagnostic Code 5307 as of that date.  Prior to July 24, 2012, there is no indication of a moderately severe level of disability.  The increase in severity is first shown in the VA examination report dated July 24, 2012.  Thus, the Veteran's claim for an increased rating for his left wrist disability is denied prior to July 24, 2012, and a rating of 20 percent, and no more, is assigned as of that date.

Right Hand - Degenerative Arthritis

The Veteran was awarded a separate 10 percent rating for degenerative arthritis of the right hand associated with the shell fragment wound of the right hand, effective July 24, 2012.  This rating is assigned under Diagnostic Code 5003-5229, which rates limitation of motion of the index or long finger.  38 C.F.R. § 4.71a.  Under this diagnostic code a noncompensable rating is warranted where there is limitation of motion with a gap of less than 1 inch (2.5 centimeters (cm.)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A higher 10 percent rating is warranted when there is limitation of motion with a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Diagnostic Code 5229 does not provide for a higher than 10 percent rating. 

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5228 does not provide for a higher than 20 percent rating. 

All other compensable ratings under the diagnostic codes related to the hands and fingers require ankylosis of individual or multiple digits.

If the disability is noncompensable under the appropriate diagnostic code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations. Id.

In this case, the Veteran's separate rating for degenerative arthritis of the right hand arises out of the claim for an increase filed in June 2004.  The 10 percent rating assigned, however, is not effective until July 24, 2012.  The Board will, therefore, assess whether the evidence warrants the assignment of a separate compensable rating at any time prior to July 24, 2012, as well as whether the evidence warrants a rating in excess of 10 percent since July 24, 2012.

As discussed above, the 2004 and 2009 VA examinations of the Veteran's right hand included mention of pain, but specifically noted the lack of inflammatory arthritis.  There was no other indication of arthritis of any sort in these reports or in any of the clinical records.  The Veteran was then examined on July 24, 2012, at which time x-rays were obtained.  X-ray obtained on July 24, 2012, revealed numerous metallic foreign body fragments present involving the first and second digits, but no evidence of fracture, dislocation or bony erosions.  The report noted that there are early degenerative changes at the trapezium articulations.  The VA examiner noted that the Veteran's inability to grip and manipulate objects and his constant aching pain were likely due to the combined effect of the initial injury and the resultant arthritis.

The Veteran was most recently examined in August 2014.  Physical examination continued to reveal pain and decrease in grip strength.  The examiner confirmed that there was a gap between the thumb pad and the fingers, and that the distance between the gap was less than one inch.  The examiner went on to opine as to the relationship between the Veteran's degenerative joint disease and the Veteran's in-service shrapnel wound to the right hand.  The examiner noted that the Veteran's in-service injuries of shell fragment wound to the right hand fingers in 1968, with noted laceration of 1 x 1 cm. to the base of the right thumb and lacerations to the right index finger, along with small fragment lacerations to the right index finger, were not consistent with the current symptoms experienced by the Veteran.  The examiner explained that the current pain and significant degenerative joint disease were not consistent with what was to be expected with the type of injuries noted in 1968.  In particular, the degenerative joint disease extended into all joints of the fingers of the right hand, while the injury was to the right thumb and index finger; thus, the extensive degenerative joint disease was likely from another etiology than the initial shrapnel injury.  The examiner concluded, however, that it would be speculation to attempt to determine the exact etiology, as the Veteran had profound weakness, atrophy, incoordination, and significant degenerative joint disease, which was multifactorial.  The Veteran's history included many years of mediation for a cardiac transplant, having encephalothlipsis of the brain, treatment for prostate cancer, and age, which could all impact the use of his hands.

While the 2014 VA examiner seemed to suggest that the Veteran's right hand degenerative joint disease was not due to the in-service shell fragment wound, the examiner also found that it would be speculation to attempt to determine the exact etiology.  There is, therefore, no reason to question the appropriateness of the assigned rating for the Veteran's right hand degenerative joint disease.  Further, the matter of service connection is not at issue in this case.  The question at hand is the appropriate rating.  

As noted above, the maximum schedular rating under Diagnostic Code 5003-5229 for the Veteran's service-connected right hand degenerative joint disease.  An increase would be warranted for the limitation of motion associated with the degenerative joint disease under Diagnostic Code 5228.  A 20 percent rating evaluation is assigned when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  At no time, however, has such a gap manifested.  Most recently, the 2014 VA examiner confirmed the existence of a gap between the thumb pad and the fingers, but measured it as less than one inch.  Thus, a rating in excess of 10 percent is also not warranted under Diagnostic Code 5228.  Again, the provisions for rating under Diagnostic Code 5003 only apply if the rating based upon limitation of motion is noncompensable.  Thus, an increase under Diagnostic Code 5003 is also not warranted.  

The Board has also considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his right hand disability.  The Veteran's statements are competent evidence as to his symptoms as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's right hand disability has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right hand disability than his statements.

In sum, prior to July 24, 2012, there is no evidence in the record to suggest the existence of right hand degenerative joint disease associated with the shell fragment wound of the right hand.  Thus, there is no basis upon which to award a separate rating for degenerative joint disease of the right hand prior to July 24, 2012.  Further, at no time since July 24, 2012, has the limitation of motion of the individual digits of the right hand reached the severity warranted for a rating in excess of 10 percent.  The medical evidence does not establish that an increase is warranted.  

Scars

The Veteran filed a claim for an increased rating for his service-connected shell fragment wounds in June 2004.  During the pendency of the appeal, an April 2013 rating decision was issued that awarded service connection for scars to the right hand and left wrist associated with the service-connected shell fragment wounds.  In October 2014, a rating decision was issued, which assigned a 10 percent rating for the left wrist scar, effective August 18, 2014.  Thus, the matter at hand is whether the evidence warrants a compensable rating at any time since June 2004 for the right hand scars, and whether the evidence warrants a compensable rating for the left wrist scar prior to August 18, 2014, or a rating in excess of 10 percent at any time thereafter.

The rating criteria for scars were revised effective August 30, 2002, and again, effective October 23, 2008.  The 2008 revisions are applicable only to claims for benefits received by VA on or after October 23, 2008, or when the Veteran specifically requests application of the revised criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran has not requested application of the revised criteria.  Thus, as the Veteran filed his claim in June 2004, only the rating criteria in effect as of August 30, 2002, apply to this case.

As of August 30, 2002, scars, other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.  38 C.F.R. § 4.118.  Diagnostic Codes 7801 and 7802 pertain to burn scars, and, therefore, are not applicable to this case.  Under Diagnostic Code 7803, scars that are superficial, poorly nourished, with repeated ulceration, warrant a 10 percent rating.  Under Diagnostic Code 7804, scars that are superficial, tender and painful on objective demonstration warrant a 10 percent rating.  A 10 percent rating evaluation is the maximum evaluation available under these pertinent rating criteria.  And, under Diagnostic Code 7805, other scars are to be rated based upon limitation of function of the part affected.  

On VA examination of the hands and wrists in October 2004, there was no discussion of the scarring related to the Veteran's service-connected shell fragment wounds.  The examination of the skin of the hands merely stated that the temperature was warm, the color was pink, and there were no calluses.  The various symptoms related to the shell fragment wounds injuries were discussed in detail in other areas of the report and there was no report of pain associated with scarring.  Thus, while the Board must presume the scars were present, there is no indication that they were either painful or unstable.  Similarly, on VA examination in October 2009, there was no mention of scarring associated with the service-connected shell fragment wounds.  Examination of the skin simply indicated "warm, dry, good turgor, anicteric, no rashes, no bruises, no ulcerations; there is a 1.5 cm diameter soft mass on the dorsum of the left wrist consistent with ganglion cyst."  There was no mention of scarring.  

On VA examination of the right hand and left wrist on July 24, 2012, the examiner noted that there were scars related to the conditions examined, but that the scars were not painful or unstable and did not cover a total area greater than 39 square cm.  The scarring was also noted and described as entrance and exit scars that were small or linear, indicating short track of missile through muscle tissue.

On VA examination in August 2014, the VA examiner found the scar of the left dorsal aspect of the left wrist was painful, but not unstable.  The scar was described as 1 x .6 cm. in size and superficial.  The scar did not cause a limitation of function.  There was no indication in this report of symptomatic scarring on the right hand.

In sum, there is no evidence in the record to suggest that any scar present was symptomatic in nature until the August 2014 examination noting a painful, but not unstable scar on the left wrist.  The RO appropriately assigned a 10 percent rating as of the date of that examination.  There is no suggestion that this scar limited the function of the wrist or that the scar was painful prior to the date of this examination.  Further, there is no suggestion that any scar of the right hand was symptomatic at any time throughout the pendency of this claim.  Thus, a compensable rating for the scar associated with the shell fragment wound of the right hand is not warranted at any time, a compensable rating for the left wrist scar associated with the shell fragment wound of the left wrist prior to August 18, 2014, is not warranted, and a rating in excess of 10 percent for the left wrist scar associated with the shell fragment wound of the left wrist beginning August 18, 2014, is not warranted.  

Extraschedular Consideration

In considering the Veteran's claims herein, the Board has also considered the issue of whether the schedular evaluations assigned for the Veteran's right hand and left wrist disabilities, to include muscle injury, degenerative arthritis or scarring, are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected right hand and left wrist disabilities are evaluated under the pertinent rating criteria for muscle injuries, for degenerative joint disease, for limitation of motion, and for the skin, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's disabilities.  Id.  As discussed in detail, above, these diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right hand and left wrist disabilities, to include all residuals of the service-connected shell fragment wounds.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by each of the ratings assigned, above, the rating criteria for which reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate in each of the claims decided above, and  referral of the Veteran's claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disorders addressed above, the evidence shows no distinct periods of time during the appeal period other than those assigned herein, when the Veteran's service-connected disorders on appeal varied to such an extent that a rating greater or less than assigned herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for residuals of a shell fragment wound of the right hand prior to July 24, 2012, is denied.

An evaluation of 30 percent for residuals of a shell fragment wound of the right hand beginning July 24, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for degenerative arthritis of the right hand is denied.

An evaluation in excess of 10 percent for residuals of a shell fragment wound of the left wrist prior to July 24, 2012, is denied.

An evaluation of 20 percent beginning July 24, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.

A compensable evaluation for the right hand scar associated with the shell fragment wound of the right hand is denied.

A compensable rating for the left wrist scar associated with the shell fragment wound of the left wrist prior to August 18, 2014, is denied.

An evaluation in excess of 10 percent for the left wrist scar associated with the shell fragment wound of the left wrist beginning August 18, 2014, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


